 266DECISIONSOF NATIONALLABOR RELATIONS BOARDClark Control Divisionof A. O.Smith Corporationand International Brotherhood of Electrical Wor-kers, AFL-CIO, CLC. Cases 11-CA-3095 and11-RM-127June29, 1967DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn February 21, 19677, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in unfair labor practices as alleged in the com-plaint and recommending that the complaint bedismissed and the objections to the election beoverruled, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Union filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in these cases, andhereby adopts the Trial Examiner's findings, con-clusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby isdismissed.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validvotes cast in the election has not been cast for Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO, CLC, and that said labor organizationis not the exclusive bargaining representative in theunit found appropriate within the meaning of Sec-tion 9(a) of the Act, as amended.TRIALEXAMINER'S DECISIONSTATEMENT OF THEPROCEEDINGALBA B. MARTIN, Trial Examiner: This consolidatedproceeding, with all parties represented, was heard beforeme in Lancaster, South Carolina, on October 24 and 25,1966. The proceeding involves alleged violations of Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.(herein calledthe Act), during April and May 1966, and also objectionsto alleged conduct affecting the results of a consent elec-tion held June 17, 1966. The issues in the CA case andthe RM case overlap considerably. After the hearing theUnion and the Company filed briefs which have beencarefully considered.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTCOMPANYClarkControl Divisionof A. O.Smith Corporation,herein called Respondent and the Company, is a Wiscon-sin corporation with a plant located in Lancaster, SouthCarolina, the only plant involved herein,where it is en-gaged in the manufacture of electrical controls. Duringthe 12 months prior to the issuance of the complaint inlate September 1966, a representative period,Respon-dent shipped from outside the State of South Carolinadirectly into its plant at Lancaster, South Carolina, rawmaterials valued in excessof $50,000, and during thesame period shipped directly from its plant at Lancaster,South Carolina, to pointsdirectlyoutside the State ofSouth Carolina finished products having a value in excessof $50,000. Respondent is now and has been at all timesmaterial herein engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers,AFL-CIO, CLC, is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES AND THEALLEGED CONDUCT AFFECTING THE RESULTS OF THEELECTIONA. BackgroundFrom the Board's records I take official notice that thepetition in Case 11-RM-127 was filed by Respondent onMay 17, 1966. On June 3, the Board's Regional Directorapproved a stipulation for certification upon consent elec-tion.At the election, held June 17, of 157 valid andunchallenged votes counted, 70 employees voted for theUnion and 87 employees voted against the Union. Therewere no challenged ballots. To have won the Unionneeded 79 votes; thus it lost the election by 9 votes.The alleged acts complained of herein occurred onApril 1,May 11, 16, 17, and 19, and on election day,June 17. (All events herein occurred in 1966.)166 NLRB No. 55 CLARK CONTROL DIVISION267B.Respondent's Lawful Opposition Toward the Unionand Its Assistance to Employees in Revoking Authoriza-tion CardsIn a speech to employees on June 1 and in three lettersto employees between January 2 and the June 17 elec-tion,Respondent, through its plant manager, Richard E.Canter, expressed firm opposition to the Union and urgedits employees not to sign union cards and not to vote forthe Union at the election. Canter's oral and written ex-pressions contained no threats of reprisal or promises ofbenefit and were views, arguments, and opinions per-mitted under Section 8(c) of the Act.Beginning in March and continuing in May Respondentassisted some eight employees in revoking their unionauthorization cards: Effie Mahaffey in or about the thirdweek in March, Bonnie Robinson on May It, JerryPressley on May 16, Barbara Faulkenberry and JerryHuffstickler on May 17, Frances Robinson on May 18,and Jimmie Belk and Ruth Williams on May 19.Respondent assisted these employees by supplyingthem with paper and envelopes and addresses, tellingthem what words to write, telling them to send one revo-cation letter to the Union and one to the Board's RegionalOffice, and in some cases supplying the stamps and mail-ing the letters. The message on all the letters was thesame: That the sender wished to revoke his authorizationcard to the Union which he had earlier signed, and that hedid not wish the Union to represent him for anything.In the case of seven of these employees, all but Faul-kenberry, the employee himself asked Respondent'sassistance and Respondent acted pursuant to the em-ployee's request. In the interviews sought by the em-ployees, Respondent explained to the employees thatthey had a right to vote as they wished in the election andundertook to discover if the employee had been pressuredor coerced or was acting of his own free will.' Duringthese interviews Respondent put no pressure on the em-ployees to continue in their course of action and the em-ployees were free to change it at any time. On the entirerecord I conclude that the employees initiated and ex-ecuted their revocations of their own free will.In the case of Faulkenberry, on May 16 GeneralForeman Lanzilotta suggested to her that she couldprobably revoke her union card if she wished to. He toldher this in answer to her statement that she was confusedand worried about having signed a union card.2 The fol-lowing day, May 17, she told him she wanted to revokeher card and he assisted her. Respondent did not threatenor coerce her or promise her any benefit, and she acted ofher own free will and was free to change her course of ac-tion at any time.The record showed that some of these employeesdiscussed among themselves the idea of revoking and thatsome of them indicated to Respondent that they wishedto revoke rather than have their card counted towardsunion recognition without an election whereas they hadoriginally signed in order to help get an election. Prior tothe first revocation, according to the credited testimonyof Plant Manager Canter, a number of employees had toldmanagement that they wished to get their union cardsback but were unable to. One employee who "knew" she1As they were more credible witnesses than Belk, I credit thetestimony of Personnel Manager Cassidy and General Foreman Lanzilot-ta that they did not, as alleged by Belk, talk to him about the disadvantagesof the Union.could not get her card back, and did not want to get "in-volved," quit. Respondent's attitude was demonstratedby Canter. He learned in March from Mahaffey thatanother employee, Linda Lucas, wanted to revoke, but nomember of management ever attempted to get her torevoke even though Canter had in writing lawfully at-tempted to persuade her and the other employees not tosign a union card initially. As the record was lacking inconvincing proof that any of those who revoked werepressured into doing it by Respondent, as each employeewas free to change his course of action toward revokingat any time, and as Respondent was not and had not beenengaging in an unlawful antiunion campaign, I hold thatRespondent's assistance to the eight employees was notunlawful interference in the rights guaranteed in Section7 of the Act, and was not a violation of Section 8(a)(1) oran adequate reason to set aside the election. Cf.MartinTheatres of Georgia, Inc., dlb/a WTVC,126 NLRB1054, 1058;Cumberland Shoe Company,160 NLRB1256;Perkins Machine Company,141 NLRB 697;TMTTrailer Ferry, Inc.,152 NLRB 1495;Quality Markets,Inc.,160 NLRB 44.C. Alleged Promise of a Better Job to Employee Press-ley ifHe Would Revoke His Union Authorization CardThe GeneralCounsel alleged and undertook unsuc-cessfully to prove that on April 1 Personnel ManagerDuane Cassidy promised employeeJerryPressley con-sideration for a setup job coming open in the machineshop. Employee SammieLee McGrifftestified for theGeneral Counsel that on April 1 he overheardCassidytell Pressley that he would be considered for one of twosetup jobs coming open in the machine shop if Pressleywould get his unioncard back. Thiswould have meant apromotion for Pressley.Cassidy allegedly prefaced thisremark with the statement that several persons had cometo him and informed him that Pressley's name had been"used in reference to get them to sign union cards." Mc-Griff testifiedfurtherthat as soonas Cassidyleft Pressleycameover to McGriff, said that he wanted his card back,and that McGriffhad been using Pressley's name to getother people to sign union cards. McGriff allegedlyreplied,among other things, that he could not get Press-ley's card backfor him.Cassidy and Pressley both denied this alleged conver-sation, although admitting that on thatday theydid havea conversation at Pressley'swork station.According tothem they talked about the softball league,on which they"played together,"and about getting Pressley's wifecovered under the Company's group insurance plan.Pressley testified he decided about the middle of Marchto try to revoke his card.The factthat after April 1 Press-ley several times askedMcGriff andHornback, whowere employee promoters of the Union, for his card back,might suggest that he was motivated to do so byCassidy'salleged offer for consideration for a promotion and that infactthe offer was made. However Pressley did not writehis revocation letter until May 16.If in fact Cassidy madethe alleged offer onApril 1,it seems to me that Pressleywould have followed up and contactedCassidy andrevoked prior to May 16.Surelyitwould have occurred' In this conversation Lanzilotta told Faulkenberry that he thought she,or "a number of us," were sick because of what she was doing to herself,nodding to her union badge. This was not a threat and was a view ofopinion protected by Section 8(c) 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him to contact Cassidy if in fact Cassidy had offered aninducement for revoking. In fact another employee sug-gested he contact Cassidy to revoke, and on May 16 hedid so. Although this employee, Clark, worked in an of-fice, it was not the same office where Cassidy worked,and there was no proof that Cassidy or any member ofmanagement put him up to it. In fact Clark indicated toPressley that he had learned from two employee friendsof Pressley's that Pressley wanted to revoke. Further, ifin fact Cassidy had offered the alleged promotion onApril 1 and there was such a job to be filled, no reason ap-pears why Cassidy would not have followed up the offerand contacted Pressley again about it prior to May 16,some 6 weeks later. The fact that Cassidy did not followup and did not contact Pressley further suggests to methat Cassidy did not make the alleged offer in the firstplace.In fact there were no setup jobs open or coming openin the machine shop on April 1. In March the Companyhad eliminated a setup job in the machine shop and as-signed the incumbent to a lesser paying job. Under com-pany practice, as set forth in a handbook, the latter hadrights to that job or any other setup job in the machineshop ahead of anybody else. The fact that there were nosetup jobs coming open is weighty proof that Cassidy didnot make the alleged offer to Pressley.After revoking on May 16, Pressley was not promotedto the setup job and there was no proof that he ever fol-lowed up and undertook to get the allegedly offeredpromotion. These facts weigh against the General Coun-sel's view of the facts.Shortly before April 1, in about the third week inMarch,when employee Effie Mahaffey contactedmanagement and asked assistance to withdraw from theUnion, Cassidy telephoned Respondent's attorney andwas instructed that the Company could assist those towithdraw who sought assistance from it, who had notbeen pressured by anybody from the Company, and whowere acting of their own free will. He was instructed alsothat management was to tell any such employees theirrights under the Act and let them know they could changetheir minds at any moment before mailing the revocation.The entire record shows that the Respondent undertookto abide by these instructions from its attorney. Withthese instructions so fresh in his ears it seems unlikely tome that. a few days later Cassidy would have made the al-leged offer to Pressley.In view of the above facts and considerations, and asby their demeanor Cassidy impressed me as a more credi-ble witness than McGriff, I credit Cassidy's testimonyand find that he did not make the alleged offer to Pressley,that Respondent did not thereby violate the Act, and thatthe election should not be set aside for this alleged reason.D. Alleged Interrogation of an EmployeeThe General Counsel alleged and undertook unsuc-cessfully to prove that Respondent's manager of manu-facturing at the Lancaster plant, Thomas Gouger, inter-rogated employee Jimmy Belk concerning his union ac-tivities.Gouger knew Belk not only as an employee butalso as a fellow member of the Lancaster Jaycees. OnMay 11, as Gouger was passing Belk's work area henoticed Belk wearing a union badge. Gouger testified hebelieved it was a committeeman's or member-of-the-or-ganizing-committee badge. Gouger told Belk he was sur-prised and a little shocked, referring to the badge, and thatsometime when they had time he would like to talk toBelk about his thinking. No member of management, in-cluding Gouger, had any further conversation with Belkconcerning his badge or his thinking.Gouger's remark was an expression of his own reactionat seeing the badge on Belk, plus the expression of a hopethat they could have a further conversation concerningBelk's thinking about the Union. It was not coercive, con-tained no threat or promise, and was not an effort to pryinto Belk's union activities. It was not a question but wasthe expression of a hope that sometime later they coulddiscuss what thinking led Belk up to the apparent point ofassisting the Union. This was not interrogation withinmeaning of the Act. This was a "view" protected underSection 8(c) of the Act.In its brief the Union sought to make more of Gouger'sMay 11 remark than it added up to because on May 15 or16 Belk talked with Ray Plyler and on May 21 Belk tookthe initiative and revoked his union affiliation. Plyler wasa college boy working for Respondent in the office duringthe summer. He testified that "my job went ... from thelabeling department to the cafeteria area, I was in themaintenance department and my job covered all of thatarea, entire area." I conclude on the entire record that hewas an office boy. Certainly he was not and was notclaimed to be a supervisor. The record does not containthe substance of the conversation between Plyler andBelk. Pursuant to a leading question Belk testified "yes,"that as a result of this conversation with Plyler he tookthe initiative and revoked his union affiliation on May 21.On this state of the record, the fact that Plyler worked inthe office is not conclusive proof that Respondent put himup to seeking Belk's revocation or that Gouger hadanything to do with it; and it does not change any of myfindings and holdings herein.E.Alleged Creating Impression of SurveillanceThe General Counsel alleged and with the Union un-dertook unsuccessfully to prove that Respondent createdthe impression of surveillance through the activity of Per-sonnel Assistant Kennington with a clipboard. Kenning-ton was a supervisor within the meaning of the Act. In thecourse of his duties, at irregular intervals at random hewent into the different departments of the plant observingthe safety practices of employees and recording on achart, which was on a clipboard, the number of safetymistakes and the number of safe acts he observed depart-ment by department. This was under a safety samplingprocedure developed by Respondent's corporate directorof safety which had been in effect at the Lancaster plantsince January 1966. The record contains all of the safetysampling records kept by Kennington during 1966 andthese records show that Kennington took no safetysamplings on election day, June 17. Kennington crediblytestified that he took no samplings that day and crediblytestified that he was not in the plant on election day witha clipboard. The clipboard he uses is bright orange-redand he has no other clipboard. In making the safetysamplings he never calls out a name. He just looks at em-ployees performing their duties and records whether theirpractices are safe or unsafe. In view of these facts I donot credit the testimony of General Counsel-Union wit-ness Stewart that on election day Kennington was in theplant with a brown clipboard pausing in front of only em- CLARK CONTROL DIVISIONployees wearing union insignia, mentioning their names,and making a mark on his clipboard. In addition Kenning-ton was a more credible witness than Stewart and he de-nied stopping on election day in front of employees andcalling their names and he denied ever checking onlyunion people. Further Stewart initially testified that thealleged election day clipboard incident occurred after theelection; and later, when recalled to the witness stand,testified it occurred shortly before the election. Stewartdid not impress me as a reliable witness.Two other General Counsel witnesses, Belk and Horn-back, vaguely placing the date as sometime in May,testified that they saw Kennington walking around in theplantwriting something on a clipboard. Hornbacktestified that he stopped only in front of those employeeswearing union buttons and not others. Contrariwise Belktestified Kennington stopped at "no certain place." Horn-back testified that one day he saw Kennington in three de-partments: wiring, pushbutton, and starter line. Respond-ent's records of all safety samplings made in 1966 showthat the only dates when Kennington made safetysamplings in those three departments were on April 6 andJuly 25.On the entire record I do not believe thatKennington ever used the "cover" of safety sampling togive the impression of spying upon the employees' unioninsignia or union activities. The employees openly woretheir union insignia for weeks prior to the election andRespondent never prevented it or made any mention ofit,3 except for Gouger's remark to Belk and Lanzilotta'sremark to Faulkenberry considered above. Further,Respondent had a no-solicitation rule barring solicitationson working time, but took no action against working-timeunion activity reported to it because production was notbeing interfered with. Thus Respondent took a broadview of its own rule and permitted a limited amount ofunion activity on company time rather than a narrow viewand consequent discipline against union affiliates. This isanother indication that Respondent, while opposed to theUnion, undertook with success to hold its oppositionwithin lawful bounds.F.Alleged "Solicitation of and Permitting Others ToSolicit Antiunion Votes in Plant During Working HoursWhile Forbidding Union To Carry on ItsCampaign" - ObjectionDuring their lunch period on election day, from 11:15to 11:45 a.m., Sue Hardin and Vera Hunter, who workedin the labeling department, ink stamped on some smallyellow cards the sentiment "Clarks 100%." Their regularduties were to make labels upon orders from the office orfrom the various departments. In making labels theycustomarily used a small yellow card. The Union'stestimony as to how many were made up was very self-contradictory. These "Clarks 100%" cards are hereafterreferred to as the yellow badges.As has been mentioned before, Respondent had in ef-fect a no-solicitation rule barring solicitations duringworking time. In its objection 4 in the representationcase, couched in the language quoted in the captionabove, and in its evidence, the Union claimed in effectthat Respondent knew about and condoned the makingand distribution of the yellow badges while enforcing theno-solicitation rule against the Union.3CfPrecision Products & Controls, Inc.,160 NLRB 1119.269As has been stated above the Respondent did notstrictly enforce the no-solicitation rule against the Union.It was reported to Personnel Manager Cassidy that "JeanSowell was taking notes during the work day, that DonHomback had given a union badge to someone duringworking time, that something ... had been posted in thewashroom during company time, that there were conver-sations being conducted during working time." Cassidytook no action against the Union or any persons basedupon what he heard. This testimony and the entire recordshows that the Union failed to establish enforcement ofthe rule against it, which was the necessary foundation forshowing discriminatory application of the rule.The Union also failed to prove discriminatory treat-ment in favor of those who made and distributed the yel-low badges. Not many were distributed. Several peoplepicked up cards from the labeling area. Employee BillSumner passed out as many as possibly 25. It was notshown convincingly that management saw the making ordistributing of the yellow badges, although the Unionsought to show not only knowledge but also approval.Ruth Ann Stewart testified that, while the yellowbadgeswere being prepared, Personnel AssistantKennington was present in the labeling departmentlaughing and talking with Hardin and Hunter and em-ployees Blackmon, Plyler, and Vincent were also there.She also testified that Foreman Stephens saw them beingprepared. Jean Sowell testified that Kennington waspresent in the labeling area when Hardin handed BillSumner some cards, but that Plyler and Vincent were notthere. Sowell quoted Kennington as approving Hunter'spinning a yellow badge on herself with the words, "Iguess that will outshine the IBEW's T-shirts." Sowelltestified General Foreman Lanzilotta was present whenHardin asked another employee if she wanted one of theyellow badges.Kennington, Stephens, Lanzilotta, Hardin, Hunter,Blackmon, Plyler, and Vincent, testifying for Respon-dent, effectively and credibly denied and refuted thetestimony of Stewart and Sowell. On the entire recordand by their demeanor, Stewart and Sowell impressed meas less credible witnesses than these brought forward byRespondent.The credible testimony proved thatKennington toured the plant early on election day andwas not in or near the labeling department thereafter. Heknew nothing about the yellow badges until he saw one onan employee in an aisle far away from the labeling depart-ment shortly before the election. The election was heldbetween 2:45 and 3:45 p.m. and the preelection con-ference, which was attended by Kennington, at 2:15.Foreman Stephens credibly testified that he did notknow the yellow badges were being made in the labelingdepartment, which was under his responsibility, and didnot see any being passed out. He testified he did not say_anything to people wearing union badges or to thosewearing the yellow badges, that he considered that theyall had the privilege of wearing what badges they wishedto wear.Lanzilotta credibly testified that he knew nothing aboutthe yellow badges until shortly before the election whenhe met, an employee in the aisle who was wearing one.Lanzilotta warned this employee, Bill Sumner, that ifSumner were caught passing the badges out during work-ing hours he could be discharged for it. Sumner cor-roborated this testimony. Sumner was sufficientlychastised that he immediately removed his yellow badge 270DECISIONSOF NATIONALLABOR RELATIONS BOARDand put it in his pocket. This testimony runs counter tothe union thesis that Respondent approved and condonedthe making and distributing of the yellow badges.'Upon the above facts and considerations, upon all thecredible testimony in the record, and upon the preponde-rance of the testimony in the entire record, I find and holdthat Respondent did not see or approve of the yellowbadges being made, did not approve or condone thepassing out of any of them on company time, if any of4Although the labeling area could be seen from the foremen's office,which was over the restrooms, there was no proof that any foreman sawor approved the making of the yellow badges.them were, and did not discriminatorily apply its no-sol-icitation rule in favor of those who made and passed outthe badges.It follows that Respondent did not on thiscount violate theAct orinterfere with the election.RECOMMENDED ORDERAs hasbeen seen throughout this Decision, the prepon-derance of the evidence established that Respondent suc-cessfully held its opposition to the Union within lawfulbounds. Under these circumstances I recommend thatthe complaint be dismissed and that the objections to theelection be overruled.